DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to at least the following patentably distinct specie(s): Species 1 shown in Figures 1-12D.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Lynda Calderone on August 18, 2021 a provisional election was made with traverse to prosecute the invention of Species 1, claim(s) 1-11, 14-16, 21, 33-39, 44-46 and 51.  Claim(s) 12-13, 17-20 and 47-50 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner acknowledges the written confirmation of the election of Species 1.  Further, examiner notes that while a general traversal of the election has been made in the remarks, no specific rationale or arguments directed to specific points of disagreement/contention have been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 44-46 and 51-52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 44, “at least one rail arranged so as to be substantially parallel and spaced apart in a second plane” renders the limitation indefinite.  As only one rail is required by the limitations it is unclear to what structure the rail is being recited as “arranged…substantially parallel”.
Claim Objections
Claim(s) 1, 33, 35-36 and 44 is/are objected to because of the following informalities:
At line 7 of claim 1, “the crossmembers” should be replaced with “the plurality of crossmembers”.  Examiner notes that this same issue is also found on line 8.
At line 3 of claim 33, “the brackets” should be replaced with “the plurality of brackets”.
At line 9 of claim 33, “the a first” should be replaced with “the first”.
At line 2 of claim 35, “two rails” should be replaced with “two of the at least one rail”.
At line 2 of claim 36, “the rails” should be replaced with “the two rails”.
At lines 5-6 of claim 44, “the crossmembers” should be replaced with “the plurality of crossmembers”.  Examiner notes that this same issue is also found on lines 7, 12 and 14.
At line 13 of claim 44, “or one” should be replaced with “or the one”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44-45 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2003-252235).
In regards to claims 44-45 and 52, Ito et al. discloses the claimed limitations including a bracket (9) for use in assembling a vehicle frame assembly, the vehicle frame assembly having a plurality of crossmembers (5) arranged so as to be substantially parallel and spaced apart in a first plane, and at least one rail (3) in a second plane, where the first plane and the second plane are generally parallel to each other and the vehicle frame assembly is configured so that the crossmembers are stacked on top of the at least one rail or the at least one rail is stacked on top of the plurality of crossmembers, the bracket (Examiner notes that the limitations are drawn to a bracket structure and while the pre-amble limitations are considered, not all of the limitations or the intended use(s) are requisite components of the bracket structure), comprising:
a first plate, a second plate and a connection section connecting an interior end of the first plate to an interior end of the second plate and the connection section bridging an area between the first plate and the second plate,
wherein the first plate and the second plate are each configured such that upon installation of the vehicle frame assembly, the first plate and the second plate are able to engage and be secured to the at least one rail or one of the plurality of crossmembers of the vehicle frame assembly located and the connection section is configured for engaging a flange of the at least one rail or the one of the plurality of crossmembers of the vehicle frame assembly located between the first plate and the second plate (Reference is made to Figures 1-4 and 6a-6b, specifically Figures 4 and 6b each show a crossmember stacked on top of at least one rail; Examiner notes that “stacked on top of” does not require a lowermost surface of either the rail or the crossmember to be in contact with an uppermost surface of the crossmember or the at least one rail, the crossmembers of the prior art are clearly disclosed as stacked on top of a surface of the at least one rail (intervening bracket structure does not appear to be precluded));
wherein the first plate is arranged in a plane that is perpendicular to a plane in which the second plate is arranged;
comprising a metal; and,
wherein the first plate and/or the second plate each comprise one or more apertures for receiving a fastener (Reference is made to Figures 1-4 and 6a-6b).

Claim(s) 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmann (US Publication 2010/0032990).
In regards to claims 44-46, Bachmann discloses the claimed limitations including a bracket (Reference is made to Figure 1) for use in assembling a vehicle frame assembly, the vehicle frame assembly having a plurality of crossmembers (7,7a,8,8a) arranged so as to be substantially parallel and spaced apart in a first plane, and at least one rail (2) in a second plane, where the first plane and the second plane are generally parallel to each other and the vehicle frame assembly is configured so that the crossmembers are stacked on top of the at least one rail (Reference is made to Figure 1 and Paragraph 0025-0027) or the at least one rail is stacked on top of the plurality of crossmembers, the bracket (Examiner notes that the limitations are drawn to a bracket structure and while the pre-amble limitations are considered, not all of the limitations or the intended use(s) are requisite components of the bracket structure), comprising:
a first plate (proximate element indicator 12), a second plate (extending on the rail) and a connection section connecting an interior end of the first plate to an interior end of the second plate and the connection section bridging an area between the first plate and the second plate,
wherein the first plate and the second plate are each configured such that upon installation of the vehicle frame assembly, the first plate and the second plate are able to engage and be secured to the at least one rail or one of the plurality of crossmembers of the vehicle frame assembly and the connection section is configured for engaging a flange of the at least one rail or the one of the plurality of crossmembers of the vehicle frame assembly located between the first plate and the second plate (Examiner notes that the “configured such” and “configured for” language does not require the actual engagements detailed only the ability to be engaged as recited) (Reference is made to Figure 1);
wherein the first plate is arranged in a plane that is perpendicular to a plane in which the second plate is arranged; and,
wherein the connection section of the bracket comprises a first portion adjacent to the first plate, and the first portion is inclined, and the connection section comprises a second portion adjacent to the second plate, and the second portion is substantially parallel to the first plate (Reference is made to Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-11, 14-15, 21, 33-36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2002-264837) in view of Garceau et al. (US Publication 2007/0194564).
In regards to claims 1-2, 6-7, 9-11, 14-15, 21, 33-36 and 38-39, Saito discloses the claimed limitations including a vehicle frame assembly, comprising:
at least one crossmember (2) arranged generally transversely and at least one rail (1) extending generally longitudinally with respect to the plurality of crossmembers;
a plurality of brackets (3,4,5) each for connecting the at least one crossmember to the at least one rail, wherein each bracket comprises a first plate (3b,4b,5b), a second plate (3a,4a,5a or 5f or 5a,5f) and a connection section (portion between the general plate regions) connecting the first plate to the second plate, the connection section configured to bridge an area between the first plate and the second plate (Reference is made to Figures 1-9);
wherein the first plates and the second plates of the plurality of brackets are configured to engage and be secured to either a surface of the at least one rail or a surface of the plurality of crossmembers (Reference is made to Figures 1-9);
wherein the plurality of brackets are configured such that when the first plates are secured to the surface of the at least one rail, the second plates are secured to the surface of the at least one crossmember and when the first plates are secured to the surface of the plurality of crossmembers, the second plates are secured to the surface of the at least one rail (Reference is made to Figures 1-9); and,
wherein there are two rails (Reference is made to Figure 2);
wherein the two rails are arranged so as to be substantially parallel and spaced apart in the second plane (Reference is made to Figure 1);
wherein on an upper side of the assembly each of the brackets (5) in the plurality of brackets connects a flange (1a) of one of the at least one rail to a web (2b) of one of the at least one crossmembers (Reference is made to Figures 8-9);
wherein on a lower side of the assembly, each of the brackets (4) in the plurality of brackets connects a web (1b) of one of the at least one rail to a flange (2a or 2c) of the at least one crossmember (Reference is made to Figure 5-7 and Paragraphs 0024-0025);
wherein the first plate (3b,4b,5a of 5a,5f) of each of the plurality of brackets (3,4 or 5) is arranged in a plane that is perpendicular to a plane of the second plate (3a,4a,5b), and wherein the connection section connects an interior end of the first plate to an interior end of the second plate (Reference is made to Figures 1-9); and,
wherein on an upper side of the assembly, the first plate (5a,5f) of each of the plurality of brackets (5) connects to a flange (1a) of the at least one rail (1) and the second plate (5b) connects to a web (2b) of the at least one crossmember (2), and the connection section is in facing engagement (along the plate thickness face) with a flange of the at least one crossmember; and,
wherein the first and second plates of each of the plurality of brackets are secured to either of the surfaces of the at least one rail or the surface of the at least one crossmember via a plurality of fasteners (welds) (Reference is made to Figure 9).

In regards to claims 1-2, 6-7, 9-11, 14-15, 21, 33-36 and 38-39, Saito discloses the claimed limitations excluding galvanization.
Garceau et al. discloses a frame and method of assembly wherein the plurality of crossmembers and the at least one rail are galvanized (Reference is made to Paragraphs 0046);
wherein the plurality of crossmembers and the at least one rail are pre-galvanized before the assembly is made (Examiner notes that “pre-galvanized” does not read over the prior art as it is directed to a method of making/forming and/or timing rather than the final apparatus as a whole and furthermore it not does not provide additional structural differences; additionally the limitation is not germane to the issue of patentability of the apparatus; nevertheless, Garceau et al. discloses pre-coating);
wherein the plurality of brackets are galvanized before assembly of the vehicle frame assembly (Examiner notes that the limitation is not germane to the issue of patentability of the apparatus; nevertheless, Garceau et al. discloses pre-coating).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Saito in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.
Examiner notes that while Garceau et al. discloses that pre-coating and then welding may not be desirable, it is old and well known in the art for the welding process to include a step of preparing any surface, which may include removing a coating prior to welding thereon, this would however not preclude the surrounding rail and member from being pre-coated.

In regards to a plurality of crossmembers, Saito in view of Garceau et al. discloses the claimed invention except for a plurality of crossmembers.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle frame of Saito in view of Garceau et al. to include a plurality of crossmembers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim(s) 3-5, 8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2002-264837) in view of Garceau et al. (US Publication 2007/0194564) and further in view of Booher (US Patent 5,474,331).
In regards to claims 3-5, 8 and 37, Saito in view of Garceau et al. discloses the claimed limitations excluding I-beam crossmembers and rails and wherein a plurality of crossmembers are stacked on the two rails.
Booher discloses a variety of crossmember shapes including I-beams, I-beam rails and stacking I-beam crossmembers on I-beam rails (Reference is made to Figures 1, 8 and 13).
Saito in view of Garceau et al. discloses the claimed invention except for I-beams and stacking the I-beam crossmembers on the I-beam rails.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle frame of Saito in view of Garceau et al. and further in view of Booher, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (Examiner notes that I-beams are a common material for structural and vehicle design with very well known and well established design parameters as well as availability.
In regards to the stacking Booher et al. discloses a plurality of I-beam crossmembers arranged stacked on at least one I-beam rail (Reference is made to Figure 13).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the arrangement of the crossmembers and rails of Saito in view of Garceau et al. and further in view of Booher, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Examiner notes that Ito et al. (JP 2003-252235) also discloses a similar stacked arrangement.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., as applied to claim 44 above, in view of Garceau et al. (US Publication 2007/0194564).
In regards to claim(s) 51, Ito et al. discloses the claimed limitations excluding galvanization.
Garceau et al. discloses a frame and method of assembly wherein the plurality of crossmembers and the at least one rail are galvanized (Reference is made to Paragraphs 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Ito et al. in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann, as applied to claim 44 above, in view of Garceau et al. (US Publication 2007/0194564).
In regards to claim(s) 51, Bachmann discloses the claimed limitations excluding galvanization.
Garceau et al. discloses a frame and method of assembly wherein the plurality of crossmembers and the at least one rail are galvanized (Reference is made to Paragraphs 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Bachmann in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.
Examiner notes that while Garceau et al. discloses that pre-coating and then welding may not be desirable, it is old and well known in the art for the welding process to include a step of preparing any surface, which may include removing a coating prior to welding thereon, this would however not preclude the surrounding rail and member from being pre-coated.
Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
The added limitations necessitated the new grounds of rejection and have been fully addressed above.
Election of Species 1 with traverse is acknowledged.  While elected with traverse no specific arguments have been set forth to counter the election.
Regarding the remarks directed to the rejection under Ito et al., Figure 5 was not referenced for the rejection so it is unclear why the remarks are directed to the gusset of Figure 5.  The remarks are correct in that the gusset is considered the bracket structure.  The Examiner has included more indicator numbers in the rejection to assist in understanding how the reference is applied.  While the examiner appreciates the remarks directed to the differences in the manner of stacking and intersection, the limitations do not preclude the arrangement as shown in the prior art as intervening elements may be included in open ended limitations.
Examiner notes that “stacked on top of” does not require a lowermost surface of either the rail or the crossmember to be in contact with an uppermost surface of the crossmember or the at least one rail, the crossmembers of the prior art are clearly disclosed as stacked on top of a surface of the at least one rail (intervening bracket structure does not appear to be precluded).
Regarding the remarks directed to the rejection under Bachmann, the newly added limitation have been fully addressed above and Examiner maintains the previous rejection is proper.
Furthermore regarding claim 44 and all claims depending therefrom, Examiner notes that the limitations are drawn to a bracket structure and while the pre-amble limitations are considered, not all of the limitations or the intended use(s) are requisite components of the bracket structure.
Regarding the remarks directed to rejections under 35 U.S.C. 103 (excluding claim 51), the amendments necessitated the new grounds of rejection presented and the limitations have been fully addressed above.
Regarding the remarks directed to rejections under 35 U.S.C. 103 of claim 51, Examiner maintains the previous rejection is proper.  Garceau et al. discloses galvanization, it is old and well known in the art and the rationale for utilizing a galvanization process/galvanized metal is old and well known.  Furthermore it is a mere matter of material selection which is established to be well within the limits of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616